              Case 19-11421       Doc 35      Filed 08/05/19     Page 1 of 1



                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MARYLAND
                            BALTIMORE DIVISION

  In Re:
           TREZSLINE DE’BORA HABERSHAM                        Case No.      19-11421
                                                              Chapter       13


                       Debtor

                       PRE-CONFIRMATION CERTIFICATION

Debtor(s) hereby certify under penalty of perjury that the following are true and correct:

   1. Debtor(s) has/have paid all fees, charges, and amounts required under 28 U.S.C.
      §1930 and Appendix thereto (Miscellaneous Fee Schedule), or by the plan (i.e.
      adequate protection payments) to be paid before confirmation.

   2. Debtor(s) has/have paid all amounts that are required under a domestic support
      obligation and that first became payable after the date of the filing of the petition, if
      applicable.

   3. Debtor(s) has/have filed all applicable Federal, State, and Local tax returns with the
      appropriate taxing authorities for all taxable periods ending during the 4-year period
      ending on the date of the filing of the petition.


Debtor(s) affirm that the plan is proposed in accordance with 11 U.S.C §1325 and request
said plan be confirmed.


Date: August 5, 2019                                  /s/ Trezsline De’Bora Habersham
                                                      Debtor

/s/ Marlow A. Henderson, III                          /s/
Attorney for Debtors                                  Joint Debtor
